Exhibit 10.32

 

THIS AGREEMENT is made this 28th day of November 2005

 

BETWEEN:

 

(1)                                  19 RECORDINGS LIMITED of 33 Ransome’s Dock,
35-37 Parkgate Road, London SW11 4NP (“19”) and

 

(2)                                  RONAGOLD LIMITED of Bedford house, (69-79
Fulham High Street. London SW6 3JW (“Ronagold”).

 

WHEREAS

 

(A)                              Reference is made to the following agreements:

 

(i)                                   between 19 and Ronagold dated 8th February
2002 (“the Agreement”) as the same has been amended by clauses 15 to 18 and
Exhibit B of the agreement between 19 and Ronagold and BMG UK & Ireland Limited
dated 14th October 2004 (“the Settlement Agreement”) (the Agreement and the
Settlement Agreement shall together be called “the Original Agreement”);

 

(ii)                                between 19 and 19 TV Limited and Simco
Limited t/a Syco Music (“Syco”) and 19 Entertainment Limited and CKX UK Holdings
Limited and Sony BMG Entertainment (UK) Limited dated of even date herewith
(“the Syco Agreement”).

 

(B)                                The parties have agreed to vary and
supplement the terms of the Original Agreement on the terms contained herein.

 

NOW IT IS AGREED as follows:

 

1.1                               In consideration of the sum of one pound (£1)
paid by Ronagold to 19 (receipt of which 19 hereby acknowledges) (and other good
and valuable consideration the validity and sufficiency of which 19 hereby
acknowledge) 19 hereby agrees to extend the terms of clause 3 of the Agreement
so as to give and grant to the ROW Designee in each Relevant Territory
(excluding the UK and USA) the option to become the Local Record Company in
relation to further Series beyond the fourth Series in such Relevant Territory
in accordance with clause 2 below.

 

1.2                               The said option shall apply to each Qualifying
Series for each Relevant Territory (on a Qualifying Series by Qualifying Series
and Relevant Territory by Relevant Territory basis).

 

1.3                               For the purposes hereof “Qualifying Series”
shall mean each Series in each Relevant Territory (after the first, second,
third and fourth Series which are dealt with in the Original Agreement) made
during the Term of the Syco Agreement (as defined therein) PROVIDED THAT if the
Term expires during production of a particular Series in any Relevant Territory
then if more than fifty per cent (50%)

 

--------------------------------------------------------------------------------


 

of the television programmes in such Series have been made during the Term then
such Series shall be a Qualifying Series.

 

2.1                               19 hereby grants to ROW Designee for a
Relevant Territory an exclusive irrevocable (subject to clause 13 of the
Agreement) option to designate the Local Record Company in relation to each
Qualifying Series in such Relevant Territory (an a Qualifying Series by
Qualifying Series and Relevant Territory by Relevant Territory basis) upon the
same terms and conditions (set out in clauses 3.2 to 3.10 of the Agreement as
amended) as for the first Series in that Relevant Territory.

 

2.2.                            All other terms and conditions of the Original
Agreement shall apply as if the options contained herein for additional Series
beyond the fourth Series in each Relevant Territory were contained in the
Original Agreement in the first place (save as the same may be expressly varied
herein).

 

3.                                     The parties agree to further vary and
amend the terms of the Original Agreement with effect from the date hereof as
follows:-

 

3.1                               clause 12.2 shall be amended so that “the
Group” shall in lieu of the 19 Management Limited group of companies refer to
the 19/CKX UK Holdings group of companies;

 

4.                                     The parties further agree to clarify and
confirm the following matters:

 

4.1                               in clause 18 of the Settlement agreement the
Override Royalty for singles and audio visual devices (including DVD’s) of
recordings referred to therein shall he a flat rate of six per cent (6%) with a
twenty- five per cent (25%) packaging deduction;

 

4.2                               where the Local Record Company for a
particular Relevant Territory has been designated then in respect of further
Series in such Relevant Territory 19 shall simultaneously serve the notice
specified in clause 3.2 of the Agreement on both Ronagold and the ROW Designee
concerned and either Ronagold (on behalf of the ROW Designee) or the ROW
Designee may exercise the option in clause 3.1.

 

5.1                               Words and phrases used herein shall unless
separately defined herein bear the meanings attributed thereto in the Original
Agreement.

 

5.2                               “Relevant Territory” shall mean the country or
countries for which Television Rights are granted to a Local TV Company but
excluding any such countries in which a Series has been broadcast prior to the
date hereof in respect of which Ronagold has failed to exercise its right to
designate the Local Record Company in such Series pursuant to clause 3.1 of the
Agreement or in respect of which the ROW Designee has failed to exercise its
right to become the Local Record Company for a subsequent Series in such
country.

 

--------------------------------------------------------------------------------


 

6.                                     Save as varied and supplemented herein
the Original Agreement shall remain in full farce and effect.

 

7.                                     This agreement shall be governed by the
laws of England whose courts shall have exclusive jurisdiction.

 

IN WITNESS WHEREOF

 

 

 

 

 

SIGNED by

 

)

 

 

)

 

 

)

/s/

 

)

for and on behalf of)

 

)

19 RECORDINGS LIMITED

 

)

in the presence of:-

 

)

 

 

 

SIGNED by

 

)

 

 

)

 

 

)

/s/

 

)

for and on behalf of)

 

)

RONAGOLD LIMITED)

 

)

in the presence of:-

 

)

 

 

 

/s/

 

 

 

--------------------------------------------------------------------------------